DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 12/13/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (U.S. Patent Application Publication 2012/0190456) in view of Henry (US Pat. No. 9,082,092 B1).
Regarding Claims 1, 11 and 21, Rogers discloses a system, method, and non-transitory computer-readable medium, having embodied thereon a program executable by a processor to perform the method 
a content server (Fig. 1 and paragraph [0012] teaches an online game carried out via game servers) that stores (Fig. 9, item 952 and paragraph [0115]):
a plurality of narrative elements of a non-interactive (paragraph [0056] a PC character’s avatars actions are controlled during the playing on an event or clip) interdependent content title (Figs. 3 and 8 and paragraphs [0053], [0065], and [0098]-[0099] teaches a narrative map comprising a series of events that a player may take part in either via their choice in avatar and/or other player’s choices in avatars.  For example Fig. 8 shows shared events such as event 2 for PA and PB and shared event 3 for PB and PC), the narrative elements including object images and content clips (paragraph [0113] the story scene generator generates respective objects to provide a customized story or clip for a player); and
 a narrative map regarding a plurality of different storyline versions of the non-interactive (paragraph [0056] a PC character’s avatars actions are controlled during the playing on an event or clip) interdependent content title (Figs. 3 and 8 and paragraphs [0053], [0065], and [0098]-[0099] teaches a narrative map comprising a series of events that a player may take part in either via their choice in avatar and/or other player’s choices in avatars.  For example Fig. 8 shows shared events such as event 2 for PA and PB and shared event 3 for PB and PC), each storyline version associated with a different combination of the object images and content clips (paragraph [0113]) from the narrative elements of the non-interactive interdependent content title (Fig. 8 and paragraphs [0065]-[0067] see batman narrative elements such as characters associated with players), wherein the narrative map identifies a plurality of decision outcomes available at a decision point within a game (paragraph [0016] see different gameplay vs narrative content) title (Figs. 3 and 8 and paragraphs [0053], [0065], and [0098]-[0099] teaches a narrative map comprising a series of events that a player may take part in either via their choice in avatar and/or 
a game server that tracks data during a gameplay session (paragraphs [0111]-[0112] and [0115]-[0116] player playing history is stored for the purpose of allowing a movie to be created detailing the history can be created.  See paragraph [0111] specifically for this feature), the tracked data regarding interaction by a player device with the game title at one or more of the decision points (paragraphs 65 to 67 along with Figs. 3 and 8 details decisions points and paragraphs [0111]-[0112] storing playing history for the purpose of outputting a movie later); and
a content generation server that provides a customized (paragraph [0087] details further customization based on player’s preferences including changes to scenes rendered in the story such as backgrounds) episode of the non-interactive interdependent content title to the player device at an end of the gameplay session (paragraphs [0111]-[0112] storing playing history for the purpose of outputting a movie later the movie comprising segments linked together), wherein the content generation server provides the customized episode of the non-interactive interdependent content by:
identifying that the decision points indicated by the tracked data corresponds to a set of decision points required by the episode of the non-interactive interdependent content title (Figs. 3 and 8 and paragraphs [0053], [0065], and [0098]-[0099] teaches a narrative map comprising a series of events that a player may take part in either via their choice in avatar and/or other player’s choices in avatars.  For example Fig. 8 shows shared events such as event 2 for PA and PB and shared event 3 for PB and PC),
identifying a set of selected decision outcomes from the plurality of available decision outcomes based on a player interaction with the game title at each of the required set of decision points as indicated by the tracked data (Figs. 3 and 8 and paragraphs [0053], [0065], and [0098]-
filtering the narrative elements of the non-interactive interdependent content title consistent with the player interaction with the game title and based on the set of selected decision outcomes, wherein a filtered set of the narrative elements corresponds to one of the storyline versions in the narrative and the stored narrative map (Figs. 3 and 8 and paragraphs [0053], [0065], and [0098]-[0099] teaches a narrative map comprising a series of events that a player may take part in either via their choice in avatar and/or other player’s choices in avatars.  For example Fig. 8 shows shared events such as event 2 for PA and PB and shared event 3 for PB and PC.  Additionally paragraph [0066] description shows these are different stories since the character’s point of view (i.e. role) changes which includes different events experienced (Fig. 8).);
assembling the episode of the non-interactive interdependent content title based on the object images (paragraph [0113] the story scene generator generates respective objects to provide a customized story or clip for a player) and content clips from the filtered set of narrative elements in accordance with the corresponding storyline version (Fig. 8) in the stored narrative map (paragraphs 14, 109 to 111 along with Figs. 8 and 9A for example a movie is generated after play), wherein assembling the episode includes compositing together the object images and content clips from the filtered set of narrative elements (paragraph [0113] the story scene generator generates respective object images of a plurality of object images into one story scene to provide a customized story or clip for a player); and
providing the player device with access to the assembled episode in response to a request from the player device at the end of the gameplay session (paragraphs 87, 111 and 115 along with Figs. 8, 9A and 9B.  See specifically paragraphs [0111]-[0112] where a player’s playing history is provided as a movie.).


Regarding Claims 2 and 12, Rogers discloses that the content server and method further stores information regarding a plurality of episodes of the non-interactive interdependent content title, each episode associated with a different required set of one or more of the decision points (Figs. 3 and 8 and paragraphs [0053], [0065], and [0098]-[0099] teaches a narrative map comprising a series of events that a player may take part in either via their choice in avatar and/or other player’s choices in avatars.  For example Fig. 8 shows shared events such as event 2 for PA and PB and shared event 3 for PB and PC.  Further event 2 and event 3 have different set of decisions requirements such as a decision of players picking PA, PB, or PC.  Specifically event 2 is accessed by decision requirement for PA and PB while event 3 has a different requirement for PB and PC.).
Regarding Claims 3 and 13, Rogers discloses that the content generation server and method further:
initially receives a request for the episode from the player device (paragraph 77);

denies the player device access to the episode (paragraph 78 see trigger).
Regarding Claims 4 and 14, Rogers discloses a server and method wherein interaction data in a different gameplay session indicates a different set of selected decision outcomes, and wherein the content generation server filters a different filtered set of narrative elements based on the different set of selected decision outcomes and assembles a different episode by compositing together object images and content clips (paragraph [0113] the story scene generator generates respective object images of a plurality of object images into one story scene to provide a customized story or clip for a player) from the different filtered set of narrative elements of the non-interactive interdependent content title in accordance with a different one of the storyline versions in the stored narrative map (Fig. 8 and paragraphs [0066] and [0111]-[0112] a different player choice will create a new instance of the story with the movie assembled in paragraph [0111] based on the player’s history.  As per new game play session examiner recognizes that a new play through would include a new gameplay session since this would be a player restarting an element of the game after previously completing it.).
Regarding Claims 5 and 15, Rogers does not disclose a server or method wherein the game title is played on a different content platform than a platform from which the episode of the non-interactive interdependent content title is streamed.  However, Rogers teaches a game system wherein a stored first player’s history can be played on another player’s device (paragraph 112, wherein the game is played on one content platform, e.g., a first player’s device, and a recording of that gameplay is subsequently shared to another content platform, e.g., a second player’s device.  Specifically players can access other players stored videos of their playing history) and Henry teaches a game comprising streaming multiple storylines (abstract and col. 3, lines 24-42) wherein the system comprises a narrative map (Figs. 2A-2C and col. 4, lines 30-61) 
Regarding Claims 6 and 16, Rogers teaches a server and method wherein the narrative map is further defined by an exclusionary rule regarding which narrative elements are to be excluded from one or more episodes of the non-interactive interdependent content title based on at least one selected decision outcome, and wherein filtering the narrative elements is further based on the exclusionary rule (Figs. 3 and 8 and paragraphs [0053], [0065], and [0098]-[0099] teaches a narrative map comprising a series of events that a player may take part in either via their choice in avatar and/or other player’s choices in avatars.  For example Fig. 8 shows shared events such as event 2 for PA and PB and shared event 3 for PB and PC.  Further event 2 and event 3 have different set of decisions requirements such as a decision of players picking PA, PB, or PC.).
Regarding Claims 7 and 17, Rogers teaches a server and method wherein the filtered set of narrative elements includes a plurality of different image portions, and wherein the content generation server assembles the episode by generating at least one composite image by compositing together the image portions (paragraphs 96 and 98 to 100 additionally see paragraphs [0065]-[0066] for different avatars being used based on roles (example is Joker and Batman) with examiner recognizing avatars would comprise different image portions and paragraph [0113] see objects).

Regarding Claims 9 and 19, Rogers discloses a system and method wherein the player interaction includes at least one of a player selection, a player achievement, or a player status (paragraphs 52, 53 and 98 along with Figs. 3 and 8).
Regarding Claims 10 and 20, Rogers discloses a system and method wherein the narrative elements comprise at least one of a visual element, an audio element, an environmental element, a character element, and a plot element (paragraphs 96 and 97).
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.  Applicant argues against the current combination of prior arts teaching the amended features of independent claims 1, 11, and 20 with specific focus on primary art Rogers.  Examiner respectfully disagrees and cites to above features of Rogers cited in the amended rejections which address newly added limitations.  Specifically applicant argues that Rogers fails to teach features such as customization of narrative elements, such as clips, being presented with examples being including changing backgrounds which is used for teaching the elements of filtering a narrative experiences that is unique for a player.  Examiner cites to paragraph [0087] which shows an example wherein player preferences, regarding backgrounds, causing a change in the story elements presented such as changing a dark background to a light background.  Additionally applicant argues that Rogers fails to teach a narrative map since Rogers Fig. 8, cited as teaching this feature, is different form applicant’s narrative map.  Examiner respectfully disagrees however since Fig. 8 operates in the same manner as a narrative map  wherein it provides a mapping of the narrative via showing the branches wherein a decision by players will cause different events to be viewed including in different orders.  See above rejection.  This operates in the manner known for narrative maps and is used to present a story which is the function of a narrative map.  Therefore examiner respectfully disagrees that a narrative map is not taught by the primary prior art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        2/4/2022